Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2019 has been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“a surface cleaning apparatus” in claim 1, line 1
“a leading edge” in claim 8, line 2
“a rearward edge” in claim 8, line 2
“a leading edge” in claim 21, line 1
“a rearward edge” in claim 21, line 3
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the neck" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the neck" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the rearward edge" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by E-Spares (Universal Vacuum Cleaner 32mm Upholstery Tool).
Regarding claim 1, E-Spares discloses: an upholstery tool (see annotated figure below) for use with a surface cleaning apparatus, the apparatus including a source of suction (see under “Description” the prior art states that upholstery tool is used on “vacuum cleaners” which well known in the art to include a source of suction in order to collect debris), wherein the tool includes: a body (see Detail A in the annotated figure below) including a dirty air inlet (see Detail B in the annotated figure below) in a tool surface (see Detail C in the annotated figure below) which faces a surface to be cleaned in use, wherein the tool surface includes a forward edge , a rear edge (see Detail E in the annotated figure below), a left edge (see Detail F in the annotated figure below) and a right edge (see Detail G in the annotated figure below), and the dirty air inlet includes: a first inlet section (see Detail H in the annotated figure below) which extends across the surface and terminates in peripheral bleed air inlets in the left and right edges (see annotated figure below Detail H extends across the surface of the device and terminates in the peripheral bleed air inlets (Detail J) in the left and right edges (Details F and G)); a second inlet section (see Detail I in the annotated figure below) which extends across the surface and terminates in peripheral bleed air inlets in the left and right edges (see annotated figure below Detail I extends across the surface of the device and terminates in the peripheral bleed air inlets (Detail J) in the left and right edges (Details F and G)); and a third inlet section (see Detail K in the annotated figure below) which fluidly connects the first and second inlet sections (see annotated figure below Detail K is in fluidly connected to Detail H and I (first and second inlet sections)); and an outlet (see Detail L in the annotated figure below) for fluid communication with the source of suction fluidly connected to the dirty air inlet (see under “Description” the prior art states that upholstery tool is used on “vacuum cleaners” and Detail L shows on outlet that connects to the vacuum thus being in fluid communication with the source of suction fluidly connected to Detail B (dirty air inlet)).

    PNG
    media_image1.png
    559
    664
    media_image1.png
    Greyscale

Regarding claim 2, E-Spares discloses: an upholstery tool according to claim 1, wherein the tool surface includes: a forward portion (see Detail M in the annotated figure below) positioned forwardly of the dirty air inlet to define a part of the first inlet section (see annotated figure below Detail M is positioned forwardly of Detail B (dirty air inlet) thus defining a part of the first inlet section); and a rearward portion (see Detail N in the annotated figure below) positioned rearwardly of the dirty air inlet to define a part of second inlet section (see annotated figure below Detail N is positioned forwardly of Detail B (dirty air inlet) thus defining a part of the second inlet section).

    PNG
    media_image2.png
    559
    664
    media_image2.png
    Greyscale

Regarding claim 3, E-Spares discloses: an upholstery tool according to claim 2 wherein the tool surface includes: first and second side portions (see Detail O and P in the annotated figure below) positioned between the forward and rearward portions to define respective parts of the first and second inlet sections (see annotated figure below Detail O and P are positioned between the forward and rearward portions (Detail M and N) thus defining a part of the first and second inlet section).
 
    PNG
    media_image3.png
    494
    672
    media_image3.png
    Greyscale

Regarding claim 4, E-Spares discloses: an upholstery tool according to claim 3, wherein the first and second side portions define respective parts of the third inlet section (see annotated figure above showing Details O and P define respective parts of the third inlet section (Detail K)).
Regarding claim 5, E-Spares discloses: an upholstery tool according to claim 3, wherein the first and second side portions are positioned generally midway between the forward and rearward portions (see annotated figure above having the first and second side portions (Detail O and P) are positioned generally midway between the forward and rearward portions (Detail M and N)).
Regarding claim 7, E-Spares discloses: an upholstery tool according to claim 3, wherein the first and second side portions are generally planar (see annotated figure above having the first and second side portions (Detail O and P) as generally planar).
Regarding claim 11, E-Spares discloses: an upholstery tool according to claim 1, wherein the first inlet section is substantially linear (see annotated figure above Detail H (first inlet section) being substantially linear).
Regarding claim 12, E-Spares discloses: an upholstery tool according to claim 1, wherein the second inlet section is substantially linear (see annotated figure above Detail I (second inlet section) being substantially linear).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 8-10, 13-14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over E-Spares (Universal Vacuum Cleaner 32mm Upholstery Tool).
Regarding claim 6, E-Spares discloses all the limitations as stated above in the rejections of claims 1-2, but appears to be silent wherein at least one or both of the forward and rearward portions are generally curved.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery tool wherein at least one or both of the forward and rearward portions are generally curved, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to eliminate sharp edges on the forward and rearward portions of the tool in order to prevent the tool from damaging any surrounding objects during operations. (See MPEP 2144.04 (IV)(B))
Regarding claim 8, E-Spares discloses: an upholstery tool according to claim 2 wherein a leading edge (see Detail Q in the annotated figure below) of the forward portion, but appears to be silent that the forward portion is curved.

    PNG
    media_image4.png
    494
    672
    media_image4.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery tool wherein a leading edge of the forward portions is curved, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to eliminate sharp edges on the forward and rearward portions of the tool in order to prevent the tool from damaging any surrounding objects during operations. (See MPEP 2144.04 (IV)(B))
Regarding claim 9, E-Spares discloses: an upholstery tool according to claim 2 wherein a rearward edge (see Detail R in the annotated figure below) of the rearward portion, but appears to be silent that the forward portion is curved.

    PNG
    media_image5.png
    494
    672
    media_image5.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery tool wherein a rearward edge of the rearward portions is curved, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to eliminate sharp edges on the forward and rearward portions of the tool in order to prevent the tool from damaging any surrounding objects during operations. (See MPEP 2144.04 (IV)(B))
Regarding claim 10, E-Spares discloses all the limitations as stated above in the rejections of claim 1, but appears to be silent wherein the first and second inlet sections each have a greater surface area than the third inlet section.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery tool wherein the first and second inlet sections each have a greater surface area than the third inlet section, since such modification would involve a mere change in the size of the component. The motivation for doing so would be to increase the surface area of 
Regarding claim 13, E-Spares discloses all the limitations as stated above in the rejections of claim 1, but appears to be silent wherein the first inlet section has a substantially uniform depth.
However, the applicant fails to provide any criticality in having the specific depth provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to the uniform depth of the first inlet section since such modification would involve a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. The motivation for doing so would be to have the first inlet section has a substantially uniform depth in order to uniformly collect debris of the surface to be cleaned during operations. See MPEP 2144.04 (IV)(A))
Regarding claim 14, E-Spares discloses all the limitations as stated above in the rejections of claim 1, but appears to be silent wherein the second inlet section has a substantially uniform depth.
However, the applicant fails to provide any criticality in having the specific depth provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only  it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to the uniform depth of the second inlet section since such modification would involve a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. The motivation for doing so would be to have the second inlet section has a substantially uniform depth in order to uniformly collect debris of the surface to be cleaned during operations. See MPEP 2144.04 (IV)(A))
Regarding claim 17, E-Spares discloses: an upholstery tool according to claim 1 wherein the neck (see Detail A in the annotated figure below) is at an angle β (see Detail B in the annotated figure below) positioned towards the rearward edge, but appears to be silent wherein the angle β is between 30° to 60°.

    PNG
    media_image6.png
    453
    547
    media_image6.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery tool wherein the angle β of the neck is between 30° to 60°, since such modification  The motivation for doing so could provide an angle as desired by the user depending on the particular surface being used for user comfort and ergonomics during operations. (See MPEP 2144.04 (IV)(A))
Regarding claim 18, E-Spares discloses all the limitations as stated above in the rejections of claims 1 and 17, but appears to be silent wherein the angle β is between 40° to 50°.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery tool wherein the angle β of the neck is between 40° to 50°, since such modification would involve a mere change in the size of the component. The motivation for doing so could provide an angle as desired by the user depending on the particular surface being used for user comfort and ergonomics during operations. (See MPEP 2144.04 (IV)(A))
Regarding claim 19, E-Spares discloses all the limitations as stated above in the rejections of claims 1 and 17-18, but appears to be silent wherein the angle β is 45°.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery tool wherein the angle β of the neck is 45°, since such modification would involve a mere change in the size of the component. The motivation for doing so could provide an angle as desired by the user depending on the particular surface being used for user comfort and ergonomics during operations. (See MPEP 2144.04 (IV)(A))
Regarding claim 20, E-Spares discloses: an upholstery tool according to claim 4, wherein the first and second side portions are positioned generally midway between the forward and rearward portions (see annotated figure above having the and wherein the first and second side portions are generally planar (see annotated figure above having the first and second side portions (Detail O and P) as generally planar), but appears to be silent but appears to be silent wherein at least one or both of the forward and rearward portions are generally curved.

    PNG
    media_image3.png
    494
    672
    media_image3.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery tool wherein at least one or both of the forward and rearward portions are generally curved, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to eliminate sharp edges on the forward and rearward portions of the tool in order to prevent the tool from damaging any surrounding objects during operations. (See MPEP 2144.04 (IV)(B))
Regarding claim 21, E-Spares modified discloses: an upholstery tool according to claim 20 wherein a leading edge (see Detail Q in the annotated figure below) of the forward portion is curved, wherein a rearward edge (see Detail R in the annotated figure below) of the rearward portion, but appears to be silent that the forward portion is curved, the rearward portion is curved, and wherein the first and second inlet sections each have a greater surface area than the third inlet section.

    PNG
    media_image5.png
    494
    672
    media_image5.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery tool wherein a leading edge of the forward portions is curved and a rearward edge of the rearward portions is curved, since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to eliminate sharp edges on the forward and rearward portions of the tool in order to prevent the tool from damaging any surrounding objects during operations. (See MPEP 2144.04 (IV)(B))
However, E-Spares modified appears to be silent wherein the first and second inlet sections each have a greater surface area than the third inlet section.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified E-Spares upholstery  The motivation for doing so would be to increase the surface area of both inlets in order to allow the device to cover more area of the surface to be cleaned thus allowing the device to collect more debris during operations. (See MPEP 2144.04 (IV)(A))
Regarding claim 22, E-Spares modified discloses: an upholstery tool according to claim 20, the first inlet section is substantially linear (see annotated figure above Detail H (first inlet section) being substantially linear), wherein the second inlet section is substantially linear (see annotated figure above Detail I (second inlet section) being substantially linear), but appears to be silent wherein the first inlet section has a substantially uniform depth, and wherein the second inlet section has a substantially uniform depth.
However, the applicant fails to provide any criticality in having the specific depths provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to the uniform depth of the first and second inlet section since such modification would involve a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. The motivation for doing so would be to have the first and second inlet section has a substantially uniform depth in order to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        02/23/21

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723